Citation Nr: 0028374	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  96-15 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for peripheral vascular 
disease.

2. Entitlement to an increased rating for dermatographia with 
urticarial lesions, currently evaluated as 10 percent 
disabling.

3. Entitlement to a temporary total disability rating under 
the provisions of 38 C.F.R. § 4.29 (1999), based on a period 
of hospitalization in a Department of Veterans Affairs (VA) 
facility from May 3, 1994 to May 26, 1994.

4. Entitlement to a temporary total disability rating under 
the provisions of 38 C.F.R. § 4.30 (1999), based on 
convalescence following hospitalization in May 1994.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from June 1961 to May 1963 
and from February 1966 until her retirement in March 1984.  

This matter comes to the Board of Veterans Appeals (Board) 
from an August 1994 rating decision of the Regional Office 
(RO) that denied the veteran's claim for service connection 
for peripheral vascular disease and an increased rating for 
her service-connected skin disability.  In addition, the RO 
denied her claims for temporary total disability ratings 
under the provisions of 38 C.F.R. §§ 4.29 and 4.30.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


FINDINGS OF FACT

1. Peripheral vascular disease was first documented many 
years after service and there is no competent medical 
evidence linking it to service.

2. With respect to the claims for an increased rating for 
dermatographia and temporary total disability ratings under 
the provisions of 38 C.F.R. §§ 4.29 and 4.30, all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.

3. The veteran's dermatographia with urticarial lesions is 
not more than mild, nor does she have attacks with laryngeal 
involvement.

4. Neither the old or new regulations governing the rating of 
cardiovascular disorders, effective January 12, 1998, are 
more favorable to the veteran.

5. Service connection is in effect for low back strain, 
evaluated as 20 percent disabling; multiple nodular goiter, 
evaluated as 10 percent disabling; dermatographia with 
urticarial lesions, evaluated as 10 percent disabling; 
bilateral hearing loss, evaluated as noncompensable; partial 
right oophorectomy and right salpingectomy, evaluated as 
noncompensable; keratoconjunctivitis sicca, evaluated as 
noncompensable; and onychogryphosis of the great toe nails, 
evaluated as noncompensable.

6. The veteran was hospitalized by the VA from May 3, 1994, 
through May 26, 1994.

7. She was not treated for a service-connected disability.


CONCLUSIONS OF LAW

1. The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for peripheral 
vascular disease.  38 U.S.C.A. § 5107(a) (West 1991).

2. A rating in excess of 10 percent for dermatographia with 
urticarial lesions is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.104, Diagnostic Code 7118 (as 
in effect both prior and subsequent to January 12, 1998).

3. Changes made to the schedular criteria for evaluating 
cardiovascular disorders are neither more or less beneficial 
to the veteran's claim for an increased rating.  38 C.F.R. §§ 
4.1, 4.7, 4.104, Diagnostic Code 7118 (1997 & 1999); Karnas 
v. Derwinski, 1 Vet. App. 308 (1991); VAOGCPREC 3-2000 (April 
10, 2000).

4. A temporary total disability rating under the provisions 
of 38 C.F.R. § 4.29, based on a period of hospitalization in 
May 1994 is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.29 (1999).

5. A temporary total disability rating under the provisions 
of 38 C.F.R. § 4.30, based on convalescence following 
hospitalization in May 1994 is not warranted.  .  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.30 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The service medical records disclose that the veteran was 
seen in August 1979.  It was noted that about six to seven 
years earlier, she began to notice that scratching of her 
skin resulted in marked redness which persisted and, at 
times, was associated with some whealing of the reddened skin 
surface.  She was placed on Benadryl and this markedly 
alleviated her problem.  On examination, it was indicated 
that stroking of the back with the edge of a tongue blade 
resulted in a normal triple response of the skin with 
erythema with a slight wheal formation under the direct 
stroke mark.  This would confirm a mild dermographic reaction 
to the veteran's skin.  The diagnosis was dermographism, 
mild.  The examiner noted that he spent a long time talking 
about dermographism, which was an exaggeration of the normal 
human skin response to stroke, rather than a disease process.  

The service medical records are negative for complaints or 
findings concerning peripheral vascular disease.  The 
vascular system was evaluated as normal on the retirement 
examination in October 1983.  

VA outpatient treatment records disclose that the veteran was 
evaluated in September 1984 for chest pain.  An examination 
revealed trace pitting edema of the lower extremities.  The 
assessment was atypical chest pain, probably musculoskeletal 
vs related to anxiety.  The examiner doubted arteriosclerotic 
coronary artery disease.  

Private medical records dated from 1983 to 1985 reflect 
treatment for various complaints, including dermatographia.  

On VA general medical examination in July 1985, a history of 
dermatographia was noted.

The veteran was afforded a dermatology examination by the VA 
in June 1986.  She related that she was on medication for 
dermatographia.  Following an examination, the impression was 
dermatographia, by history and stroking.

Based on the evidence summarized above, the RO, by rating 
action in October 1986, granted service connection for 
dermatographia, and assigned a noncompensable evaluation.

VA outpatient treatment records show that in December 1989, 
the veteran was referred to the dermatology clinic.  When 
seen in that clinic the next month, it was noted that a 
combination of medications controlled the eruptions.  

The veteran was afforded a VA dermatology examination in 
February 1991.  It was indicated that she was on an enormous 
dose of antihistamines for dermatographia.  The pertinent 
diagnosis was stroke dermatographism, the etiology of the 
urticarial eruption being undetermined.  

By rating decision dated May 1991, the RO assigned a 10 
percent evaluation for dermatographia with urticarial 
lesions, effective December 1989.  This rating has remained 
in effect since then.

The veteran was seen in a VA outpatient treatment clinic in 
April 1994.  She reported decreased circulation of two weeks 
duration in her right foot.  The diagnoses included 
peripheral vascular disease.  

The veteran was hospitalized by the VA from May 3, 1994, to 
May 26, 1994.  She related that about one to one and a half 
months prior to admission, she developed bilateral 
claudication, right leg greater than left, with walking one 
half to one block.  She also noticed the toes of the right 
foot turning blue, primarily involving the little toe of the 
right foot.  This progressed, and involved other toes.  She 
also noted buttock claudication associated with calf pain.  
An arteriogram revealed a small aorta with bilateral aorto-
iliac disease.  There was 90-95% stenosis of the right common 
iliac.  The pertinent diagnoses were blue toe syndrome and 
Leriche's syndrome.

VA outpatient treatment records show that the veteran was 
seen in a vascular surgery clinic in March 1995.  The 
assessment was peripheral vascular disease.

The veteran was afforded an examination by the VA for 
diseases of the arteries in May 1997.  She reported that 
multiple doctors in service told her that the blotchiness of 
the skin that she had on her legs was due to poor 
circulation, although there had never been any documentation 
of this.  She said she was just told to keep her feet warm, 
and that it was due to poor circulation.  There were no 
vascular studies.  It was noted that she developed blue toe 
syndrome in "1991/1992" with vascular insufficiency, 
actually arterial insufficiency in the lower extremities.  
She was brought to the VA facility around that time and it 
was contemplated that she needed surgery.  The examiner 
commented that there was no documentation of blotchiness in 
the veteran's lower extremities, however she really did 
develop arterial insufficiency after "1990/1991" and was a 
heavy smoker.  He could not say that the so-called 
blotchiness over the skin of her feet had anything to do with 
her arterial insufficiency that developed later.  

The examiner also indicated that another problem was that the 
veteran had dermatographia, which was documented in service.  
It was stated that she had urticaria wheals, and was on 
medications all the time to prevent the wheals from 
developing.  It was stated that she still had the condition 
and that it was not any worse, but still present.  On 
examination, the veteran had very poor arterial pulses from 
the femoral arteries on down and the examiner suspected that 
it extended up in the iliac vessels.  He thought that the 
veteran had no pulses in her feet, although they were not 
cold or discolored.  There were no ulcerations.  The general 
examination was otherwise negative.  The impressions were 
history of dermatographia with urticaria wheals, stable; 
history of cold feet and blotchiness of the skin of the legs, 
but no documentation; definite arterial insufficiency in the 
lower extremities.  The examiner stated that this developed 
in "1990" and was not related to the symptoms the veteran 
had in service.  

The veteran has been granted service connection for low back 
strain, evaluated as 20 percent disabling; multiple nodular 
goiter, evaluated as 10 percent disabling; dermatographia 
with urticarial lesions, evaluated as 10 percent disabling; 
bilateral hearing loss, evaluated as noncompensable; partial 
right oophorectomy and right salpingectomy, evaluated as 
noncompensable; keratoconjunctivitis sicca, evaluated as 
noncompensable; and onychogryposis of the great toe nails, 
evaluated as noncompensable.

Analysis 

I.  Service Connection for Peripheral Vascular 
Disease 

The threshold question in this case is whether the veteran 
has presented evidence of a well-grounded claim, that is, one 
which is plausible, meritorious on its own or capable of 
substantiation.  If not, her appeal must fail and there is no 
duty to assist her further in the development of her claim.  
38 U.S.C.A. § 5107; Morton v. West, 12 Vet. App. 477 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992), the Court held that a 
"claim must be accompanied by evidence."  Id. at 611.  As 
will be explained below, the veteran's claims for service 
connection for peripheral vascular disease is not well 
grounded.  

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown,    7 Vet. 
App. 498 (1995).  Further, in determining whether a claim is 
well grounded, the supporting evidence must be presumed to be 
true and is not subject to weighing.  See King v. Brown, 5 
Vet. App. 19, 21 (1993).

The service medical records contain no complaints or findings 
suggestive of peripheral vascular disease.  The initial 
indication of vascular problems was in April 1994, at which 
time the veteran related a two week history of decreased 
circulation in her right foot.  A similar history was 
reported when she was hospitalized by the VA the following 
month.  It is significant to point out that the only medical 
opinion of record is that of the VA physician who performed 
the May 1997 examination.  At that time, he opined that the 
veteran's arterial insufficiency in her lower extremities was 
not related to any symptoms she had in service.  

The Court has held that if the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993).  Thus, the veteran's lay assertions to the effect 
that she has peripheral vascular disease that is related in 
any way to service are neither competent nor probative of the 
issue in question.  Indeed, in Moray v. Brown, 5 Vet. App. 
211 (1993), the Court noted that lay persons are not 
competent to offer medical opinions and, therefore, those 
opinions do not even serve as a basis for a well-grounded 
claim.  Accordingly, based on the evidence of record, the 
Board finds that the veteran's claim for service connection 
for peripheral vascular disease must be denied as not well 
grounded.

Where, as in this appeal, the veteran has failed to present 
evidence of a well-grounded claim, the VA is under no duty to 
assist the veteran in any further development of the claim.  
See 38 U.S.C.A. § 5107(a); Morton v. West, supra. (VA cannot 
assist a claimant in developing a claim that is not well 
grounded).  Further, the veteran's burden to submit evidence 
sufficient to establish a well-grounded claim is the 
veteran's alone and is not relieved by the benefit of the 
doubt provision.  See 38 U.S.C.A. § 5107(b); Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997).  

Accordingly, the Board views its discussion as sufficient to 
inform the veteran of the elements necessary to complete her 
application for the claim of entitlement to service 
connection for a meningioma.  See Robinette, 8 Vet. App. at 
77-80; see also McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997).

II.  An Increased Rating for Dermatographia With 
Urticarial Lesions, a Temporary Total Disability 
Rating Under 38 C.F.R. §§ 4.29 and 4.30

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the 
applicability of a higher rating for the entire period in 
which the appeal has been pending.  Id; Powell v. West, 13 
Vet. App. 31, 35 (1999).

A 20 percent evaluation may be assigned for angioneurotic 
edema which is moderate; frequent attacks of moderate extent 
and duration, a 20 percent evaluation is assignable.  When 
mild, infrequent attacks of slight extent and duration, a 10 
percent evaluation may be assigned.  Diagnostic Code 7118, as 
in effect prior to January 12, 1998.

A 20 percent evaluation may be assigned for angioneurotic 
edema for attacks without laryngeal involvement lasting one 
to seven days and occurring five to eight times a year, or; 
attacks with laryngeal involvement of any duration occurring 
once or twice a year.  A 10 percent evaluation may be 
assigned for attacks without laryngeal involvement lasting 
one to seven days a year and occurring two to four times a 
year.  Diagnostic Code 7118, effective January 12, 1998.

A 30 percent rating may be assigned for eczema with exudation 
or itching constant, extensive lesions, or marked 
disfigurement.  A 10 percent evaluation may be assigned with 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  Diagnostic Code 7806 (1999).

During the pendency of this appeal, the diagnostic criteria 
for rating cardiovascular disorders were amended by 
regulatory changes in the law.  The Court has held that where 
a law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant will apply.  Karnas, 1 Vet. App. 308, 313.  
Accordingly, the Board will consider both former and amended 
criteria and will apply the criteria most favorable to the 
veteran.  Id.

In addition, the Board notes that in VA O.G.C. Prec. Op. No. 
3-2000 (April 10, 2000), the General Counsel concluded that 
when a provision of the VA rating schedule is amended during 
the course of a claim for an increased rating, the Board 
should determine whether the intervening change is more 
favorable to the veteran; if so, the Board should apply that 
provision to rate the disability from and after, the 
effective date of the regulatory change; and the Board should 
apply the prior regulation to rate the veteran's disability 
for periods preceding the effective date of the regulatory 
change.  With these considerations in mind, the Board will 
address the merits of the claim at issue.

The record indicates that the veteran has been on medication 
for dermatographia.  When she was examined by the VA in May 
1997, this condition noted by history only and was deemed to 
be stable.  There is no basis for a higher rating, regardless 
of the criteria used in evaluating the veteran's disability.  
In light of the examination findings, it cannot be concluded 
that the dermatographia is more than mild, or that her 
attacks, if present, are of sufficient severity as to warrant 
a higher rating.  The evidence in support of the veteran's 
claim consists primarily of statements on her own behalf.  In 
contrast, the medical findings on examination are clear and 
of greater probative value.  In the opinion of the Board, the 
weight of the evidence is against the claim for an increased 
rating for dermatographia with urticarial lesions.

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established that a service-connected disability 
has required hospital treatment in a VA or an approved 
hospital for a period in excess of 21 days or hospital 
observation at VA expense for a service-connected disability 
for a period in excess of 21 days.  38 C.F.R. § 4.29.

The veteran asserts that a temporary total rating pursuant to 
the provisions of 38 C.F.R. § 4.29 is warranted based on her 
hospitalization at a VA facility from May 3, 1994 to May 26, 
1994.  It is not disputed that this hospitalization was for a 
period in excess of 21 days.  The fact remains, however, that 
she was admitted for complaints relating to a non service-
connected disability.  Nevertheless, if she could establish 
that she was treated for her service-connected disabilities 
for more than 21 days, she would still be entitled to 
benefits under this provision.  However, there is no 
indication in the record that the veteran was treated for any 
of her service-connected disabilities.  Certainly, the record 
is devoid of evidence establishing treatment for the 
requisite period of time.  The only evidence in support of 
the veteran's claim consists of her statements concerning the 
treatment she received while in the hospital.  In contrast, 
the medical records fail to demonstrate that she was treated 
for more than 21 days for a service-connected disability.  
Accordingly, the weight of the evidence is against the claim 
for a temporary total disability rating under the provisions 
of 38 C.F.R. § 4.29 for a period of hospitalization in May 
1994.

Under the provisions of 38 C.F.R. § 4.30, a total rating will 
be assigned effective the date of hospital admission or 
outpatient treatment and continuing for a period of 1, 2, or 
3 months from the first day of the month following hospital 
discharge or outpatient release if the treatment of a 
service-connected disability resulted in:  (1) surgery 
necessitating at least one month of convalescence; (2) 
surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of wheelchair 
or crutches (regular weight-bearing prohibited); or (3) 
immobilization by cast, without surgery, of one major joint 
or more.

A prerequisite to a temporary total rating under 38 C.F.R. 
§ 4.30 is that treatment was provided for a service-connected 
disability.  In this case, since the veteran was not treated 
for a service-connected disability during her hospitalization 
in May 1994, there is no basis on which benefits pursuant to 
this regulation may be granted. 






(CONTINUED ON NEXT PAGE)



ORDER

Service connection for peripheral vascular disease is denied.

An increased rating for dermatographia with urticarial 
lesions is denied.

A temporary total disability rating under the provisions of 
38 C.F.R. § 4.29 based on a period of hospitalization in a 
Department of Veterans Affairs (VA) facility from May 3, 1994 
to May 26, 1994 is denied.

A temporary total disability rating under the provisions of 
38 C.F.R. § 4.30 (1999), based on convalescence following 
hospitalization in May 1994 is denied.



		
	Deborah W. Singleton 
	Veterans Law Judge
	Board of Veterans' Appeals



 

